DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment was received from applicant on 10/27/2021.
3.	Claims 1 and 7-9 are amended.
4.	Claims 1-11 are remaining in the application.
Allowable Subject Matter
5.	Applicant’s amendment overcomes all previous rejections as presented in the Non Final Rejection mailed on 9/08/2021; therefore, the remaining claims 1-11 are allowed.
Reasons for Allowance
6.	The prior art does not disclose, teach or suggest:
The claimed autonomous underwater vehicle with a center of gravity, and having buoyancy, a roll angle, and yaw angle when underwater, said vehicle comprising: a hull having mounted therein: a rail, said rail having mounted thereon: a buoyancy module mounted forward of the center of gravity of said vehicle, said buoyancy module comprising a ballast tank of variable volume and a pump, located behind said ballast tank, that adds and removes water from said ballast tank, thereby changing the buoyancy of said vehicle; a pitch module located behind said buoyancy module, said pitch module comprising a mass having a position with respect to said rail, and an actuator to drive said position of said mass forward and backward with respect to said rail; and a roll module located behind said pitch module, said roll module comprising a servomotor, mounted to said rail, said roll module controlling said vehicle’s roll angle and yaw by action of said servomotor; a processing module, located between said pitch module and said roll module and being in communication with said roll, pitch, and buoyancy modules, that controls functioning of said roll, pitch, and buoyancy modules; said roll, buoyancy, and pitch modules being mounted concentrically with respect to each other.
As specifically claimed by applicant.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
11/01/2021